Citation Nr: 1135174	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  10-00 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether the reductions in the disability evaluation for degenerative osteoarthritis, right knee (referred to hereinafter as "right knee disability"), from 40 percent to 20 percent, effective June 1, 2009, and from 20 percent to 10 percent, effective July 1, 2009, were proper.

2.  Entitlement to a disability evaluation in excess of 30 percent disabling for residuals of frostbite injury, right ear helix.


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to December 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Board notes that in a May 2009 statement, the Veteran requested "a service organization or representative to assist [him] with his claim."  However, he repeatedly was informed during the course of the appeal regarding how to secure representation.  Via letter dated in April 2008, the month after he filed his claim, he was provided with a list of recognized national Veterans Service Organizations (VSOs) and as well as the website for a more complete list, to include recognized state and local VSOs.  This letter also informed him that he should consult his telephone book to contact a particular VSO.  Via letter dated in November 2008, the Veteran was informed that if he desired representation he should let VA know so that the necessary appointment forms could be sent.  He additionally was informed in this letter as well as via letter dated in May 2009 that he could contact VA for another list of recognized VSOs and/or representatives.  To date, the Veteran has not filed a power of attorney in favor of a VSO.  As such, he is proceeding pro se.

The Board notes that the Veteran submitted copies of service treatment records in December 2009, after the last adjudication of his claims by the RO.  The Veteran has not waived review of such evidence by the agency of original jurisdiction (AOJ).  However, the evidence is not pertinent to the claims on appeal.  As such, the Board may proceed with a decision without prejudice to the Veteran and it is unnecessary to refer the case to the AOJ for further review.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2010).


FINDINGS OF FACT

1.  A November 2008 rating decision proposed to reduce the Veteran's evaluation for a right knee disability from 40 percent to 20 percent, based upon the report of a VA examination dated in July 2008 that revealed improvement of the Veteran's right knee disability.

2.  A March 2009 rating decision reduced the evaluation assigned the Veteran's right knee disability from 40 percent to 20 percent, effective June 1, 2009, the first day of the month following the expiration of the 60 day period from the date of the notice to the Veteran.

3.  A June 2009 rating decision reduced the evaluation assigned the Veteran's right knee disability from 20 percent to 10 percent, effective July 1, 2009.

4.  The June 2009 rating decision was based upon the report of an April 2009 VA joints examination; however, the evidence on file at the time of the rating action, including the VA examination, does not reveal improvement of the Veteran's right knee disability.

5.  For the period beginning June 1, 2009, the Veteran's right knee disability did not manifest any ankylosis, instability, flexion limited to 45 degrees or less, extension limited to 20 degrees or more, or any impairment of the tibia and fibula.

6.  The currently assigned 30 percent disability evaluation for the Veteran's residuals of frostbite injury, right ear helix, is the maximum schedular rating available and expressly contemplates his symptoms.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 40 percent disability evaluation for a right knee disability, for the period beginning June 1, 2009, to prior to July 1, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.105, 3.344, 4.1, 4.2, 4.10, 4.13, 4.25, 4.71a, Diagnostic Codes 5010, 5256, 5257, 5260, 5261, 5262 (2010).

2.  The criteria for restoration of a 20 percent disability evaluation, and no higher, for a right knee disability, for the period beginning July 1, 2009, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.105, 3.344, 4.1, 4.2, 4.10, 4.13, 4.25, 4.71a, Diagnostic Codes 5010, 5256, 5257, 5260, 5261, 5262 (2010).

3.  The criteria for a disability evaluation in excess of 30 percent for residuals of frostbite injury, right ear helix, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.6, 4.7, 4.10, 4.104, Diagnostic Code 7122 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

With respect to higher evaluation claims, VA must provide the claimant with generic notice of the evidence needed to substantiate the claim, namely evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, and of how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the appellant in April 2008 that fully addressed all notice elements and was sent prior to the initial AOJ decision in these matters.  The letter informed the appellant of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence.  The letter additionally informed him of how VA determines disability ratings, which was noted to include consideration of the impact on employment, and effective dates.  

A letter dated in May 2009 reinformed the Veteran of how VA determines disability ratings, which again was noted to include consideration of the impact on employment, and of how VA determines effective dates.

The Veteran has not alleged prejudice with respect to notice.  None is found by the Board.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  No VA treatment records or private treatment records have been obtained by VA.  In a VA examination report dated in July 2008 the examiner noted that the Veteran did not receive treatment from VA.  However, the examiner noted that the Veteran reported private treatment from a TRICARE physician, but not for his residuals of frostbite injury, right ear helix.  Even though the Veteran has been requested to identify where and from whom he receives treatment, the Veteran has not provided any information or any authorization to obtain records.  Although pursuant to 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) VA is required to make reasonable efforts to assist a claimant in obtaining evidence to substantiate his claim for benefits so long as he "adequately identifies those records and authorizes the Secretary to obtain them," the Veteran has the ultimate responsibility to locate and secure the records, and VA is under no duty to obtain records for which the Veteran has not provided an authorization as he cannot remain in a passive role.  See Hyatt v. Nicholson, 21 Vet. App. 390, 394-95 (2007); Loving v. Nicholson, 19 Vet. App. 96, 102 (2005).  As the Veteran has not adequately identified such, the duty to assist is not applicable.  See 38 U.S.C.A. § 5103A(b).  In addition, the Board notes that the Veteran has not submitted any VA or private treatment records on his own behalf.

The appellant was afforded VA cold injury protocol examinations in January 2008 and July 2008, and VA joints examinations in January 2008, July 2008, and April 2009.  Significantly, the appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




II.  Reduction

The Veteran challenges the propriety of the reductions of the disability evaluation for his right knee disability.  

VA handles cases affected by change of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing compensation.  38 C.F.R. § 3.344(a).  Thus, a disability rating shall not be reduced unless improvement is shown to have occurred.  38 U.S.C.A. § 1155; Greyzck v. West, 12 Vet. App. 288 (1999).  

Several general regulatory requirements for disability ratings must be met in making a determination regarding whether improvement has been shown.  See Brown v. Brown, 5 Vet. App. 413 (1993) (holding that the general regulations governing the rating of disabilities apply to a rating reduction case).  The entire recorded history of the disability must be reviewed.  38 C.F.R. §§ 4.1, 4.2.  This evidence must reflect an actual change in the disability and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  38 C.F.R. § 4.13.  It further must show that the disability has improved in such a manner that the Veteran's ability to function under the ordinary conditions of life and work has been enhanced.  38 C.F.R. §§ 4.2, 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The standard for establishing improvement varies depending on amount of time the Veteran has been in receipt of the disability evaluation.  For disability ratings that have been in effect less than 5 years, such as those that have not become stabilized and are likely to improve, reduction is warranted when reexamination discloses physical or mental improvement.  38 C.F.R. § 3.344(c).  For disability ratings that have been in effect for 5 years or more, reduction is warranted when reexamination discloses sustained material improvement.  38 C.F.R. §§ 3.344(a), (b).  

A finding of sustained material improvement, as the phrase implies, involves first a finding of material improvement and second a finding that such improvement will be sustained.  Determining that there is material improvement requires comparison of the Veteran's previous and current physical or mental condition as reflected by examinations.  Hohol v. Derwinski, 2 Vet. App. 169 (1992).  As such, a reduction in a disabilities rating that has been in effect for 5 years or more on the basis of a single examination is prohibited.  Brown, 5 Vet. App. at 413.  The entire record of examinations and the medical-industrial history must be reviewed to ascertain whether the examinations upon which a reduction for such a rating is based are full and complete.  38 C.F.R. § 3.344(a).  These examinations cannot be less full or complete than those upon which compensation was authorized or continued.  Id.  Even after material improvement has been found to exist with respect to a disability with a given evaluation in effect for 5 years or more, determining that such improvement will be sustained requires consideration of whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Id.  If doubt remains regarding either whether there is material improvement or whether such improvement will be sustained, the disability rating in effect is continued subject to reexamination in 18, 24, or 30 months.  38 C.F.R. § 3.344(b).

Where a reduction in a disability evaluation is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating decision proposing the reduction or discontinuance and setting forth all material facts and reasons therefore must be prepared.  38 C.F.R. § 3.105(e).  In addition to receiving a copy of this rating decision, the Veteran must be notified in writing that he may request a predetermination hearing, provided that the request is received within 30 days of the date of the notice, and that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. §§ 3.105(e), (i)(1).  If after consideration of any additional evidence timely received, to include that from any predetermination hearing held as the result of a timely request therefore, a reduction or discontinuance of benefits still is found warranted, a final rating decision setting forth the evidence and reasons will be issued.  38 C.F.R. § 3.105(i)(2).  The effective date of such reduction or discontinuance of benefits shall be the last day of the month in which a 60-day period from the date of the notice to the Veteran expires.  38 U.S.C.A. § 5112(b)(6); 38 C.F.R. § 3.105(i)(2).

However, these due process requirements apply only where the rating reduction would result in a reduction of the overall disability rating, such that compensation payments being made at the time would be reduced or discontinued.  See Stelzel v. Mansfield, 508 F.3d 1345, 1347-49 (Fed. Cir. 2007); VAOPGCPREC 71-91 (1991). 

The Court has held on a number of occasions that VA is required to apply all relevant statutes and regulations appropriate to the particular case before it.  See Wilson v. West, 11 Vet. App. 383 (1998).  Accordingly, the Court further has held that a rating decision reducing a disability evaluation is void ab initio where VA has failed to follow them.  See Schafrath, 1 Vet. App. at 596.  A few exceptions exist, however, such as when the only failure is a mere miscalculation of the effective date for a reduction.  VAOPGCPREC 31-97 (1997).

The benefit of the doubt is given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran thus prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

In this case, the Veteran was granted service connection for his right knee disability with a 10 percent disability evaluation, effective August 16, 1996, in a September 1996 rating decision.  A June 2002 rating decision increased the rating for this disability to 20 percent, effective April 11, 2001.  A February 2008 rating decision again increased the rating for this disability to 40 percent, effective June 27, 2007.  

The Veteran's right knee disability has been evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010.  With other service-connected disabilities, his combined rating, therefore, was 40 percent from November 2, 2006, and 60 percent from June 27, 2007.  See 38 C.F.R. § 4.25 (2010).

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2010).

Traumatic arthritis established by x-ray findings is to be evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by x-ray findings will be evaluated on the basis of limitation of motion of the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

The average normal range of motion of the knee is 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  Diagnostic Code 5260 addresses limitation of flexion of the leg. Flexion limited to 60 degrees warrants a noncompensable rating.  Flexion limited to 45 degrees warrants a 10 percent rating.  Flexion limited to 30 degrees warrants a 20 percent rating.  Flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Diagnostic Code 5261 addresses limitation of extension of the leg.  Extension limited to 5 degrees warrants a noncompensable rating.  Extension limited to 10 degrees warrants a 10 percent rating.  Extension limited to 15 degrees warrants a 20 percent rating.  Extension limited to 20 degrees warrants a 30 percent rating.  Extension limited to 30 degrees warrants a 40 percent rating.  Extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Separate ratings may be assigned under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg).  VAOPGCPREC 9-2004 (2004).

Diagnostic Code 5257 addresses recurrent subluxation or lateral instability.  A 10 percent rating is assigned for slight recurrent subluxation or lateral instability.  A 20 percent rating is assigned for moderate recurrent subluxation or lateral instability.  A 30 percent rating is assigned under for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Lateral instability and degenerative arthritis of the knee may be rated separately under Diagnostic Codes 5257 and 5003.  VAOPGCPREC 23-97 (1997).

Diagnostic Code 5256 addresses ankylosis of the knee.  A 30 percent rating is assigned for ankylosis with favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is assigned for ankylosis in flexion between 10 degrees and 20 degrees.  A 50 percent rating is assigned for ankylosis in flexion between 20 degrees and 45 degrees.  The maximum rating, 60 percent, is assigned for extremely unfavorable ankylosis, with flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Diagnostic Code 5262 addresses impairment of the tibia and fibula.  A 10 percent rating is assigned for malunion with slight knee or ankle disability.  A 20 percent rating is assigned for malunion with moderate knee or ankle disability.  A 30 percent rating is assigned for malunion with marked knee or ankle disability.  The maximum rating, 40 percent, is assigned for nonunion with loose motion, requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

In January 2008 the Veteran was afforded a VA Compensation and Pension (C&P) joints examination.  The examination revealed extension limited to 23 degrees and flexion limited to 98 degrees with repetitive motion.  Based upon this examination the Veteran was granted entitlement to an evaluation of 40 percent disabling in a rating decision dated in February 2008.

A statement construed to be a claim for a higher evaluation for his right knee disability was received from the Veteran in March 2008.  As a result, a VA joints examination concerning the right knee was performed in July 2008.

Upon examination in July 2008 the Veteran reported chronic pain in the right knee of 5 out of 10 increasing to 9 out of 10 with walking.  He stated that he also has pain of 9 out of 10 with lifting and had weakness and stiffness in the right knee.  However, weakness and stiffness were not noted on the day of the examination.  He reported swelling of the right knee, instability, and giving way.  He had no locking of the knee.  The Veteran noted easy fatigability and lack of endurance of the right knee.  He did not use a crutch, brace, cane, or corrective shoe.  He had no dislocation or recurrent subluxation of the knee.  Physical examination of the Veteran's right knee revealed tiny joint effusion with no swelling, heat, redness, or tenderness.  The right anterior and posterior cruciate ligaments were stable.  The right medial and lateral collateral ligaments were stable.  The McMurray and Lachman signs were negative.  There was no Baker cyst.  Range of motion of the right knee was measured as 0 to 110 degrees.  The Veteran reported flares of pain to a level 6 out of 10 between active and passive ranges of motion.  However, the Veteran showed no change in the range of motion with five deep knee bends as repetitive motion exercise.  Strength of the right knee flexion/extension was 5/5 before and after repetitive motion exercise.  There was no evidence of increased weakness, pain, fatigability or incoordination after repetitive motion exercise of the right knee.

A November 2008 rating decision proposed to reduce the Veteran's 40 percent rating for his right knee disability to 20 percent based upon the findings of the July 2008 examination.  The criteria used to rate knee disabilities were set forth.  However, the following was noted: "sustained improvement has not been shown.  Therefore a review examination is being scheduled for the beginning of next year to determine any sustained improvement."  Lastly, it was noted that the proposed reduction would result in a new total combined rating of 40 percent for all the Veteran's service-connected disabilities.  

A copy of the November 2008 rating decision was sent to the Veteran.  Accompanying it was a letter also dated in November 2008 informing him that, given the proposed reduction in his disability rating for his right knee disability from 40 percent to 20 percent, his total combined evaluation for all service-connected disabilities would drop from 60 percent to 40 percent.  This letter specified that such a reduction would result in his monthly compensation benefits being decreased.  The letter notified the Veteran that he had 30 days from the date thereof to request a predetermination hearing and that his benefits would be continued at the current rate until such hearing was held.  It also notified him that he could request a hearing even after 30 days had passed, but that the proposed reduction could be implemented before such hearing was held in this circumstance.  Finally, the letter notified him that he had 60 days to submit additional evidence for why the proposed reduction should not be effectuated.

The Veteran's disability evaluation for his right knee was reduced from 40 percent to 20 percent, effective June 1, 2009, in a March 2009 rating decision.  It was noted therein that he had not responded to the November 2008 letter.  The criteria used to rate knee disabilities were set forth.  It lastly was noted that the assigned 20 percent rating was not considered permanent and is subject to future examination because there was a likelihood of continued improvement.

In his notice of disagreement (NOD) dated in April 2009, the Veteran pointed out that the decision to reduce the disability rating for his right knee disability "was base[d] on only one appointment with a [VA] doctor" whereas he was supposed to have "been seen for a follow up to acknowledge the doctor['s] findings."

In April 2009 the Veteran was afforded a VA C&P joints examination.  The Veteran reported constant chronic pain of 8 out of 10 that increases to an unbearable level with weather change, sports, and by the end of the workday.  He stated that he had a burning sensation in the right knee along with popping.  He had no episodes of dislocation or subluxation and no locking.  He reported effusion five times during active duty and once post military and inflammation symptoms of warmth and swelling.  He stated that he had flare-ups of his joint pain to 10 out of 10 every day, at the end of the day.  The Veteran reported that he could stand as long as he needs to and walk as far as he needs.  Examination of the knee revealed crepitus, tenderness, clicks or snaps, and grinding.  There was no instability, patellar abnormality, or meniscus abnormality on examination.  The range of motion of the knee was extension to 0 degrees and pain free flexion to 110 degrees.  The Veteran was noted to have no additional loss of range of motion with repetitive motion.

In a RO rating decision dated in June 2009 the Veteran's evaluation for his right knee disability was reduced from 20 percent to 10 percent, effective July 1, 2009, based upon the findings of the April 2009 VA joints examination.  The criteria used to rate knee disabilities then were set forth.  It lastly was noted that the Veteran's combined 40 percent rating for all of his service-connected disabilities would not be affected by the reduction in the evaluation for his right knee disability.

A statement of the case (SOC) was issued in December 2009.  Clarification was provided therein that due process was not given with respect to the reduction in the Veteran's rating for his right knee disability from 20 percent to 10 percent, effective July 1, 2009, because such reduction did not result in decrease or discontinuance of his overall/combined evaluation.

Given the above, the Board finds that the reduction in the disability evaluation for the Veteran's right knee disability from 40 percent to 20 percent, effective June 1, 2009, was proper.  The November 2008 letter correctly noted that such a reduction would result in a decrease in his combined evaluation for all service-connected disabilities from 60 percent to 40 percent pursuant to 38 C.F.R. § 4.25.  38 C.F.R. § 3.105(e) accordingly applies.  The due process provisions of this regulation were satisfied, as the November 2008 letter additionally supplied the Veteran with adequate notice, to include that concerning applicable timeframes, concerning predetermination hearings and the submission of additional evidence.  

The Board notes that the November 2008 rating decision proposing the reduction cited the incorrect standard for establishing improvement necessary to effectuate a reduction.  It mentioned "sustained improvement," a reference to the sustained material improvement standard for disability ratings that have been in effect for 5 years or more.  It is undisputed that the Veteran's 40 percent evaluation for his right knee disability had been in effect for only 17 months at that time (June 2007 to November 2008) and was in effect for 2 years when the reduction was effectuated (June 2007 to June 2009).  See Brown, 5 Vet. App. at 413 (holding that the relevant 5 year period is calculated from the effective date of the establishment of the former rating to the effective date of the reduction).  Therefore, the correct standard for establishing improvement was the physical or mental improvement standard for disability ratings that have been in effect for less than 5 years.  

Citation of the incorrect sustained material improvement standard rather than the correct physical or mental improvement standard did not in and of itself prejudice the Veteran.  Indeed, the former standard requires compliance with the numerous stringent requirements of 38 C.F.R. §§ 3.344(a) and (b) whereas the latter standard does not.

The RO, in the March 2009 rating decision, implemented the November 2008 proposed reduction of the evaluation of the Veteran's right knee disability.  A 20 percent disabling evaluation was assigned, effective June 1, 2009, the first day of the month following the expiration of the 60 day period from the date of the notice to the Veteran, based upon the Veteran's limitation of extension.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.

The Board notes that the RO in the November 2008 rating decision proposing reduction of the evaluation of the Veteran's right knee disability from 40 percent to 20 percent stated that another VA medical examination was needed to determine whether sustained material improvement existed.  The Veteran pointed out in his April 2009 NOD that no such review examination had been performed when the rating decision effectuating the disability rating reduction from 40 percent to 20 percent as of June 1, 2009, was issued in March 2009.  The Board notes that to the extent that the Veteran relied upon the RO's indication that another VA medical examination was necessary to determine whether sustained material improvement, the higher standard, was met, this cannot be the basis for finding the reduction of the Veteran's benefits improper as the proper standard of improvement has been applied.  See Harvey v. Brown, 6 Vet. App. 416, 424 (1994) ("[E]ven accepting the Veteran's testimony . . . the Court holds that the remedy for breach of such an alleged obligation cannot involve payment of benefits where the statutory eligibility requirements for those benefits are not met."); see also McTighe v. Brown, 7 Vet. App. 29, 30 (1994) ("[P]ayment of government benefits must be authorized by statute; therefore, erroneous advice given by a government employee cannot be used to estop the government from denying benefits." (citing OPM v. Richmond, 496 U.S. 414, 424 (1990)).

As the Veteran's right knee manifested an extension limited to 23 degrees and flexion limited to 98 degrees in January 2008 and manifested an unimpaired extension and a flexion limited to no less than 110 degrees in July 2008, improvement was shown on examination in July 2008 and, therefore, the reduction to 20 percent was proper.  As such, entitlement to restoration of an evaluation of 40 percent for the Veteran's right knee disability, for the period beginning June 1, 2009, is denied.

The Board finds that the reduction in the disability evaluation for the Veteran's right knee disability from 20 percent to 10 percent, effective July 1, 2009, on the basis of an April 2009 examination was improper.  At the time of the June 2009 rating decision effectuating this reduction, the rating decreased from 20 percent, the rating left after the initial reduction from 40 percent, to 10 percent.  The June 2009 rating decision and the December 2009 SOC correctly found that such decrease would not result in a decrease in his then in effect 40 percent combined evaluation for all service-connected disabilities under 38 C.F.R. § 4.25.  The due process provisions of 38 C.F.R. § 3.105(e) thus did not apply to the reduction.  However, the Board notes that upon examination in July 2008 the range of motion of the Veteran's right knee was 0 to 110 degrees.  In addition, examination in July 2008 did not reveal any increased weakness, pain, fatigability, or incoordination after repetitive motion exercise of the right knee and there was no instability of the knee.  The Board notes that upon examination in April 2009 the range of motion of the Veteran's right knee was also 0 to 110 degrees and there was no additional loss of function with repetitive motion.  In addition, examination in April 2009 did not reveal any instability, patellar abnormality, or meniscus abnormality.  As the examination reports in July 2008 and April 2009 reveal essentially the same symptoms, the Board finds that there was no improvement in the Veteran's right knee disability between July 2008 and April 2009 to substantiate the reduction of the Veteran's evaluation for a right knee disability from 20 percent to 10 percent, effective July 1, 2009.  As such, entitlement to an evaluation of 20 percent disabling for a right knee disability is restored effective July 1, 2009.

The Board has considered whether the Veteran's right knee disability warrants entitlement to an evaluation in excess of 20 percent disabling.  However, as the Veteran's right knee disability does not manifest any ankylosis, instability, flexion limited to 45 degrees or less, extension limited to 20 degrees or more, or any impairment of the tibia and fibula even considering pain and functional loss including during flare-ups.  As such, the preponderance of the evidence is against entitlement to an evaluation in excess of 20 percent disabling.

III.  Higher Evaluation

The Veteran seeks a disability evaluation higher than 30 percent for his residuals of frostbite injury, right ear helix.  He contends that his symptoms are more severe than contemplated by this rating.

As noted above, disability evaluations are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  Separate Diagnostic Codes identify various disabilities and the criteria for specific ratings for the disabilities.  The percentage ratings represent as far as practicably can be determined the average impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  The evaluation assigned is determined by comparing the extent to which a Veteran's service-connected disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by the Veteran's symptomatology, with the schedule of ratings.  Id.; 38 C.F.R. § 4.10; see Schafrath, 1 Vet. App. at 589.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Examination reports must be interpreted, and if necessary reconciled, into a consistent picture so that the evaluation rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  If two disability evaluations are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  However, any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability evaluation is at issue, as is the case here, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Consideration nevertheless must be given to whether staged ratings are warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of a distinctive rating for each of the time periods is for application.

As above, the benefit of the doubt is given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 49.  The Veteran thus prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532 (1993).  VA may change the Diagnostic Code, but must specifically explain such change.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  Currently, the Veteran's residuals of frostbite injury, right ear helix, is rated under 38 C.F.R. § 4.104, Diagnostic Code 7122.  This Diagnostic Code concerns cold injury residuals.  The Board finds that it most closely describes the Veteran's disability.  Although other Diagnostic Codes related to disabilities of the cardiovascular system (see 38 C.F.R. § 4.104, Diagnostic Codes 7000 through 7121 and 7123) and of the ears (see 38 C.F.R. §§ 4.85, 4.86) exist, only Diagnostic Code 7122 addresses a cardiovascular ear disability that arose due to cold injury such as that manifested here.

Diagnostic Code 7122 establishes a maximum disability evaluation of 30 percent for where the affected parts manifest arthralgia or other pain, numbness, or cold sensitivity plus at least two of the following additional symptoms: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or x-ray abnormalities (osteoporosis, subarticular lesions, or osteoarthritis).  It cannot serve as a basis upon which to assign the Veteran a higher rating, as he already is in receipt of this disability evaluation.

A separate rating rather than a higher rating may still be appropriate, however.  Note 1 following Diagnostic Code 7122 provides that amputations of fingers or toes as well as complications such as squamous cell carcinoma at the site of a cold injury scar or peripheral neuropathy shall be rated under other Diagnostic Codes.  This note further provides that other disabilities that may be diagnosed as the residual effects of the cold injury, such as Raynaud's phenomenon, muscle atrophy, etc. also shall be under other Diagnostic Codes unless they are used to support an evaluation under Diagnostic Code 7122.  

In this case, the Board finds that a separate rating is not appropriate.  At issue is the Veteran's ear disability, not a disability involving one or more of his extremities.  It follows that no separate rating for amputations of the fingers or toes, peripheral neuropathy, muscle atrophy, etc. is warranted.  With respect to squamous cell carcinoma, it was noted at both the January 2008 and the July 2008 VA cold injury protocol examinations that the Veteran did not have skin cancer.  This finding encompasses skin cancer of the ear.  It similarly was noted at both of the aforementioned examinations that he did not have Raynaud's phenomenon.  A separate rating under either of these bases accordingly also is not warranted.

The preponderance of the evidence is against the Veteran's entitlement to a disability evaluation in excess of 30 percent for his residuals of frostbite injury, right ear helix, at any point during the period on appeal for each of the above reasons.  As such, the benefit of the doubt rule is inapplicable, and staged ratings are not indicated.

IV.  Extraschedular

The Board has considered whether the Veteran's claims warrant referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

The Veteran does not meet the criteria for an evaluation in excess of 20 percent disabling for a right knee disability or for an evaluation in excess of 30 percent disabling for residuals of frostbite injury, right ear helix, and there are no aspects of these disabilities not contemplated by the schedular criteria.

Furthermore, the Board finds no evidence of any unusual or exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization related to the service-connected disabilities at issue that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  The Veteran has not required frequent periods of hospitalization related to any service-connected disability at issue.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  Id.

V.  Total Rating Based on Individual Unemployability (TDIU)

The Board finally notes that if the Veteran or the record reasonably raises the question of whether he is unemployable due to the disability for which a higher evaluation is sought, then a TDIU as a result of that disability must be considered as part of the claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has not contended that he is unemployable due to his right knee disability or residuals of frostbite injury, right ear helix.  There also is no such indication from the record.  Neither the January 2008 VA cold injury protocol examination nor the July 2008 VA cold injury protocol examination referenced any occupational impairment other than taking precautions against wind and inclement weather when his duties required him to go outside.  It further was noted at the April 2009 VA joints examination regarding the Veteran's right knee that he was employed full time.  Thus, consideration of TDIU is not warranted.


ORDER

Entitlement to restoration of a 40 percent disability rating for right knee disability, effective June 1, 2009, is denied.

A 20 percent rating, and no higher, for right knee disability is restored, effective July 1, 2009, the date of the reduction, subject to the laws and regulations governing the payment of monetary benefits.

A disability evaluation in excess of 30 percent for residuals of frostbite injury, right ear helix, is denied.



____________________________________________
ROBERT J. BURRIESCI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


